Citation Nr: 0516188	
Decision Date: 06/15/05    Archive Date: 06/27/05	

DOCKET NO.  03-24 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to basic eligibility for educational assistance 
benefits pursuant to 38 U.S.C.A. Chapter 30.  


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 12, 1991, to 
December 1, 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  



FINDINGS OF FACT

1.  The veteran entered active military duty on November 12, 
1991, for an enlistment term of four years.  

2.  The veteran was discharged on December 1, 1993, after 
serving two years and 20 days; he was not discharged for "the 
convenience of the Government."  

3.  The veteran was not discharged from active duty for a 
service-connected disability; a preexisting medical condition 
not characterized as a disability; hardship; involuntarily 
for the convenience of the Government as a result of a 
reduction in force; or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct, but which interfered with the performance 
of duty.  

4.  The veteran was not eligible for Chapter 34 educational 
benefits as of December 31, 1989.  

5.  The veteran was not involuntarily separated after 
February 2, 1991, or separated pursuant to voluntary 
separation incentives.  


CONCLUSION OF LAW

The criteria for basic eligibility for educational assistance 
under Chapter 30, Title 38, United States Code, have not been 
met.  38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. §§ 21.7040, 
21.7042 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he is entitled to Chapter 30 
benefits because he is a wartime veteran and met the 
requirements of being discharged for the convenience of the 
Government after serving at least 20 months of an initial 
obligation.  He asserts that he was honorably discharged and 
paid into the Montgomery GI Bill for the full term that he 
served.  

The veteran has applied for basic educational assistance 
benefits under the provisions of Chapter 30, which provide, 
inter alia, an educational assistance program to assist in 
the readjustment of members of the Armed Forces to civilian 
life after their separation from military service.  
38 U.S.C.A. § 3001 (West 2002).  The program is available to 
individuals who meet certain criteria of basic eligibility, 
including active duty during certain prescribed dates or 
meeting certain other criteria.  38 U.S.C.A. § 3011; 
38 C.F.R. §§ 21.7040, 21.7042 (2004).  

An individual may establish eligibility for basic educational 
assistance based on service on active duty under the 
following terms, conditions and requirements as listed in 
38 C.F.R. § 21.7042(a):  

(1) The individual must after June 30, 1985, either (i) first 
become a member of the Armed Forces, or (ii) first enter on 
active duty as a member of the Armed Forces;

(2) Except as provided in 38 C.F.R. § 21.7042(a)(5) the 
individual must (i) serve at least three years of continuous 
active duty in the Armed Forces, or (ii) in the case of an 
individual whose initial period of active duty is less than 
three years, serve at least two years of continuous active 
duty in the Armed Forces;

(3) Except as provided in 38 C.F.R. § 21.7042(a)(6), the 
individual before completing the service requirements of this 
paragraph must either (i) complete the requirements of a 
secondary school diploma (or an equivalency certificate), or 
(ii) successfully complete 12 semester hours in a program of 
education leading to a standard college degree; and

(4) After completing the service requirements of this 
paragraph the individual must (i) continue on active duty, or 
(ii) be discharged from service with an honorable discharge, 
or (iii) be released after service on active duty 
characterized by the Secretary concerned as honorable 
service, and (A) be placed on the retired list, or (B) be 
transferred to the Fleet Reserve or Fleet Marine Corps 
Reserve, or (C) be placed on the temporary disability retired 
list, or (iv) be released from active duty for further 
service in a reserve component of the Armed Forces after 
service on active duty characterized by the Secretary 
concerned as honorable service.  

(5) An individual who does not meet the requirements of 
paragraph (a)(2) of this section is eligible for basic 
educational assistance when he is discharged or released from 
active duty (i) for a service-connected disability, or (ii) 
for a medical condition which preexisted service on active 
duty and which VA determines is not service connected, or 
(iii) under 10 U.S.C.A. § 1173 (hardship discharge), or (iv) 
for convenience of the Government (A) after completing at 
least 20 continuous months of active duty if his initial 
obligated period of active duty is less than three years, or 
(B) after completing 30 continuous months of active duty if 
his initial obligated period of active duty is at least three 
years, or (v) involuntarily for the convenience of the 
Government as a result of a reduction in force, as determined 
by the secretary of the military department concerned in 
accordance with regulations prescribed by the Secretary of 
Defense, or (vi) for a physical or mental condition that was 
not characterized as a disability and did not result from the 
individual's own willful misconduct but did interfere with 
the individual's performance of duty, as determined by the 
secretary of the military department concerned in accordance 
with regulations prescribed by the Secretary of Defense.  

(6) An individual who does not meet the requirements of 
38 C.F.R. § 21.7042(a)(3) nevertheless is eligible for basic 
educational assistance if he (i) was on active duty on 
August 2, 1990, and (ii) completes the requirements of a 
secondary school diploma (or an equivalency certificate) 
before October 29, 1994.  

(7) An individual whose active duty meets the definition of 
that term found in 38 C.F.R. § 21.7020(b)(1) (iv), and who 
wishes to become entitled to basic educational assistance, 
must have elected to do so before July 9, 1997.  For an 
individual electing while on active duty, this election must 
have been made in the manner prescribed by the Secretary of 
Defense.  For individuals not on active duty, this election 
must have been submitted in writing to VA.  

Since the evidence shows that the veteran entered active 
military duty in November 1991, he has satisfied 38 C.F.R. 
§ 21.7042(a)(1).  However, inasmuch as the veteran's DD Form 
214 shows that he served for only two years and 20 days, the 
evidence does not show that the veteran served at least three 
years of continuous active duty of his four year obligated 
period of active duty, as required under 38 C.F.R. 
§ 21.7042(a)(2).  

As noted above, 38 C.F.R. § 21.7042(a)(2) provides an 
exception for veterans who meet the requirements of 38 C.F.R. 
§ 21.7045(a)(5).  However, the evidence does not show that 
the veteran was discharged or released from active duty for a 
service-connected disability; for a medical condition which 
preexisted service on active duty and which VA determined was 
not service connected; for a hardship discharge; 
involuntarily for the convenience of the Government as a 
result of a reduction in force; or, for a physical or mental 
condition that was not characterized as a disability and did 
not result from the individual's own willful misconduct but 
did interfere with the individual's performance of duty.  The 
record reflects that the reason for the veteran's separation 
from service was unsatisfactory performance.  

The veteran may establish eligibility by showing that, as of 
December 31, 1989, he was eligible for Chapter 34 educational 
benefits, and he served on active duty at any time between 
October 19, 1984, to July 1, 1985.  38 U.S.C.A. 
§ 3011(a)(1)(B) (West 2002); 38 C.F.R. §§ 21.7040(b), 
21.7044(a) (2004).  Based on the veteran's DD Form 214 he 
does not meet the requisite eligibility criteria under these 
provisions.  As of December 31, 1989, the veteran was not 
eligible for Chapter 34 benefits and he did not serve on 
active duty in the 1980's.  

The veteran may also establish eligibility by showing, in 
part, that he was involuntarily separated after February 2, 
1991, or was separated pursuant to voluntary separation 
incentives under 10 U.S.C. §§ 1174(a), 1175.  38 U.S.C.A. 
§§ 3018A, 3018B (West 2002); 38 C.F.R. § 21.7045 (2004).  In 
this case, the veteran was discharged after February 2, 1991, 
but not involuntarily, as defined; thus he is not eligible 
for Chapter 30 benefits under 38 U.S.C.A. § 3018A.  He also 
is not eligible for Chapter 30 benefits under 38 U.S.C.A. 
§ 3018B because there is no evidence that he was discharged 
pursuant to voluntary separation incentives.  


While the veteran has asserted that he was separated for the 
convenience of the Government, his service discharge 
certificate reflects that his discharge was due to 
unsatisfactory performance and does not indicate that he was 
separated for the convenience of the Government.  There is no 
legal basis on which the veteran's claim for Chapter 30 
benefits can be granted.  Since the law and not the evidence 
is dispositive with respect to this issue, the appeal is 
terminated due to absence of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

Veterans Claims Assistance Act

Where the law is determinative of the issue on appeal, there 
is no further evidence to be developed.  Accordingly, the 
Veterans Claims Assistance Act of 2000 (VCAA) 38 U.S.C.A. 
§ 5100 et seq. (West 2002) which governs the development of 
evidence for VA claims and appeals is not applicable to this 
issue, and no further action is necessary for compliance with 
the VCAA.  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(because the law, and not the evidence, is dispositive of 
this claim, the VCAA is not applicable).  Entitlement to 
Chapter 30 benefits has been denied due to absence of legal 
merit.  See Sabonis.  


ORDER

Basic eligibility for educational assistance under Chapter 
30, Title 38, United States Code, is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


